** Summary **
SOURCES FOR SALARY OF COUNTY SUPERINTENDENT OF SCHOOLS Pursuant to 70 O.S. 4-103 [70-4-103] (1971), the State Board of Education is to pay to a county superintendent an amount equal to the difference between (1) the amount necessary to provide the county superintendent of schools in each county of the state a salary computed on the basis of the minimum salary of teachers serving as superintendent of school districts, and (2) an amount equal to the salary paid to each county superintendent of schools from county funds of the county pursuant to the provisions of 19 O.S. 180.63 [19-180.63], 19 O.S. 180.64 [19-180.64](a) (1971), as amended. Pursuant to 19 O.S. 180.68 [19-180.68] (1971), Sections 19 O.S. 180.63 [19-180.63] [19-180.63] and 19 O.S. 180.64 [19-180.64](a) as amended, would not be effective until July 1, 1972, and therefore the State Board of Education should continue to provide the same amount of the county superintendent's salary as provided for under State law prior to the enactment of Sections 180.63 and 180.64 (a) until such effective date.  The Attorney General has considered your opinion request wherein you ask the following questions: "1. Under the provisions of Senate Bills 182 and 183, Second Session of the Thirty-third Legislature, what portion of the County Superintendent's salary must the State Board of Education continue to provide? "2. If the County's portion of the County Superintendent's salary is not increased prior to July 1, 1972, must the State Board of Education continue to provide the same amount of the County Superintendent's salary as provided for under State law prior to April 7, 1972, the effective date of Senate Bill 183, Second Session of the Thirty-third Legislature?" Title 19 O.S. 180.63 [19-180.63] (1971), as amended, provides generally for an increase to the basic salaries of certain county officers based upon a net valuation population and service load. Title 19 O.S. 180.64 [19-180.64](a) (1971), as amended, provides generally a formula for determining the minimum salaries for county officials.  Title 19 O.S. 180.68 [19-180.68] (1971) provides as follows: "The date on which changes in the salaries and rates of pay for county officers and their deputies, aids and assistants under this Act due to changes in population or valuation in any county shall take effect, shall be as of, on and after the 1st day of July of the fiscal year in the calendar year in which the federal decennial census for the State of Oklahoma is announced, and in which the County Assessor files his official certificate of total net assessed valuation of tangible properties for such year the County Excise Board for the purpose of computing appropriations and levies for such year." (Emphasis added) Title 70 O.S. 4-103 [70-4-103] (1971) provides as follows: "Notwithstanding any provisions hereinabove contained to the contrary, the State Board of Education is hereby authorized to apportion, from any appropriation provided for the purposes of this article, an amount equal to the difference between (1) the amount necessary to provide for the county superintendent of schools in each county of the State a salary computed on the basis of the minimum salary of teachers serving as superintendents of schools in school districts, and (2) an amount equal to the salary paid to such county superintendents of schools from county funds of the county of which he or she is county superintendent of schools. . . ." There has been some question as to the applicability of the Oklahoma constitutional provision of Article XXIII, Section 10, which provides generally that no salary or emoluments of any public official shall be changed during his term of office. The Supreme Court in construing this provision of the Constitution, enunciated the rule in Tulsa v. Stokes, 247 P.2d 526, that: "Where salaries of county officials are based upon population and assessment valuation of a county an increase or decrease in the salary brought about solely because of change of population, or evaluation, does not violate this section." It is further noted though that Section 19 O.S. 180.63 [19-180.63], as amended, changed the multiplying product as used in computing the county officer's basic salary.  But pursuant to Section 70 O.S. 4-103 [70-4-103], the salary of a county superintendent is that as provided for a teacher serving as a superintendent of schools and school districts. Accordingly, the effect of Sections 180.63 and 180.64(a) does not change the total base salary of a county superintendent, but rather, changes the proportion as it relates to the two sources from which the county superintendent's salary is derived.  There is no doubt, that Section 70 O.S. 4-103 [70-4-103] requires the State Board of Education to pay the difference between what the county pays and what the county superintendent should receive as a teacher serving as a superintendent of schools. The county superintendent's total salary not being increased nor decreased, Sections 180.63 and 180.64(a) would not be in violation of Article XXIII, Section 10 of the Oklahoma Constitution.  Therefore it is the opinion of the Attorney General that your questions be answered as follows Pursuant to 70 O.S. 4-103 [70-4-103] (1971), the State Board of Education is to pay to a county superintendent an amount equal to the difference between (1) the amount necessary to provide the county superintendent of schools in each county of the State a salary computed on the basis of the minimum salary of teachers serving as superintendent of school districts, and (2) an amount equal to the salary paid to such county superintendent of schools from county funds of the county pursuant to the provisions of 19 O.S. 180.63 [19-180.63], 19 O.S. 180.64 [19-180.64](a) as amended.  Pursuant to 19 O.S. 180.68 [19-180.68], Sections 180.63 and 19 O.S. 180.64 [19-180.64] [19-180.64](a) as amended, would not be effective until July 1, 1972, and therefore the State Board of Education should continue to provide the same amount of the county superintendent's salary as provided for under State law prior to the enactment of Sections 19 O.S. 180.63 [19-180.63] and 19 O.S. 180.64 [19-180.64](a) until such effective date.  (Larry L. French)